Citation Nr: 1547059	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All records in Virtual VA are duplicative of those in VBMS.  

The claims of entitlement to service connection for hearing loss, tinnitus, and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran did not appeal that rating decision or submit new and material evidence within one year.  

2.  The evidenced received since that February 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denials, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1995).  

2.  The Veteran has submitted new and material evidence, and the claims of entitlement to service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein with regard to the need for new and material evidence to reopen the Veteran's claims of entitlement to service connection for hearing loss and tinnitus, discussion of whether VA has met its duties of notification and assistance is not required.

The RO denied service connection for hearing loss and tinnitus in a February 2003 rating decision.  The RO acknowledged a diagnosis of bilateral hearing loss at a November 2002 VA examination, but cited the negative nexus opinion of that examiner in denying the claim.  Regarding tinnitus, the RO noted the lack of notation for treatment or complaint of tinnitus in the service treatment records, and the lack of diagnosis at the November 2002 VA examination.  The Veteran was notified of this decision and his appellate rights, but did not appeal that decision.  The Veteran did not submit new and material evidence within one year of the February 2003 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  
In May 2010, the Veteran filed to reopen the claims of entitlement to service connection for hearing loss and tinnitus.  During the course of the appeal, the RO reopened these claims in the June 2012 statement of the case.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for these claims to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the February 2003 rating decision denying service connection for hearing loss and tinnitus, the evidence of record included the Veteran's service treatment records, including service entrance and separation examinations, a November 2002 VA examination report, and the Veteran's lay statements.  The November 2002 VA examination report included an audiogram showing diagnosis of hearing loss for VA purposes, and the examiner's negative nexus opinion based on the November 1971 separation examination.  The Veteran reported no significant tinnitus at that time.  

The evidence received since the February 2003 rating decision includes a September 2010 private medical statement and a February 2011 VA examination report.  The September 2010 statement reviewed the Veteran's in-service and post-service noise exposure, and related the Veteran's current hearing loss to noise induced hearing loss.  The February 2011 VA examiner noted a current complaint of tinnitus.  The Veteran also testified at his August 2015 hearing that his tinnitus had its onset in-service following exposure to an artillery simulator as a wakeup call.  The 2010 private medical statement suggests a nexus between current hearing loss and service, which was not previously of record.  The February 2011 VA examination report noted a current diagnosis of tinnitus.  Accordingly, Board concludes that new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for tinnitus and for bilateral hearing loss.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, to this extent only, the claim is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, to this extent only, the claim is granted.  


REMAND

Remand is required regarding hearing loss and tinnitus for a new examination.  The Veteran had VA audiological examinations in November 2002 and February 2011.  The November 2002 VA examiner based his opinion on hearing loss solely on the Veteran's November 1971 separation examination without considering the 10 decibel threshold shift demonstrated at 1000 HZ, 2000 HZ, and 4000 HZ in the right ear; as well as at 2000 HZ in the left ear by comparing that separation audiogram to the January 1970 pre-induction audiogram.  Moreover, the November 1971 separation examination shows 30 decibels at 4000 HZ in the right ear, which indicates some degree of hearing loss at that time.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The February 2011 VA examination does not contain any opinion regarding hearing loss.  The February 2011 VA examination report does include a negative opinion for tinnitus, but provides no rationale to support the conclusion.  Although the Veteran has provided the September 2010 private audiological opinion discussed above, that opinion links the Veteran's hearing loss to noise exposure, but does not distinguish between in-service and post-service noise exposure.  Therefore, remand is required for a new VA examination.  

Remand is required regarding asbestosis to obtain private medical records.  The Veteran testified as to treatment for his asbestosis with a prescription albuterol inhaler and injections during semiannual bouts of pneumonia.  Although the Veteran submitted an April 2004 statement by Dr. RBA attesting to a diagnosis of asbestosis, that opinion relates the Veteran's asbestosis to workplace asbestos exposure and appears to be incomplete.  Moreover, that statement does not reflect the treatment reported by the Veteran at his August 2015 hearing.  Therefore, there would appear to be more recent treatment records available.  The Veteran specified in his September 2010 VCAA response that he does not use the VA Healthcare system, therefore remand is required to contact the Veteran regarding his authorization to release the private treatment records for his asbestosis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from ENT Associates of Alabama, Dr. RBA, Dr. MC, and any other doctor or facility providing treatment for hearing loss, tinnitus, or asbestosis.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an audiological examination to determine the etiology of his hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its initial onset in-service or is otherwise related to service, to include noise exposure.  

In providing this opinion, the examiner should address the following: 1) the Veteran's military occupational specialty as a light weapons infantryman; 2) the 10 decibel threshold shift demonstrated at 1000 HZ, 2000 HZ, and 4000 HZ in the right ear between the January 1970 pre-induction audiogram and the November 1971 separation audiogram; 3) the 10 decibel threshold shift at 2000 HZ in the left ear between the January 1970 pre-induction audiogram and the November 1971 separation audiogram; and 4) the result of 30 decibels at 4000 Hz in the right ear at the Veteran's November 1971 separation from service.  

Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its initial onset in-service or is otherwise related to service.  

In providing this opinion, the examiner should address all of the above information from the Veteran's service treatment records, in addition to the Veteran's August 2015 testimony as to in-service ringing in his ears following exposure to an artillery simulator.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


